DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed November 29, 2021.
	Claims 1-20 are pending.  Claims 1-2, 4 and 7-8 are amended.  Claims 1-2, 4, 7-8 and 15 are independent.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited third transistor including a gate, a first terminal directly coupled to the second node and a second terminal directly coupled to the common gate, wherein the gate of the third transistor is not coupled to the second node, in combination with the other limitations.
With respect to independent claim 2, there is no teaching or suggestion in the prior art of record to provide the recited fourth transistor coupled between a third node and a fourth node, the fourth transistor including a gate coupled to the common gate, and a capacitor coupled between the common gate and the fourth node, in combination with the other limitations.
With respect to independent claim 4, there is no teaching or suggestion in the prior art of record to provide the recited third transistor includes a gate coupled to a third 
With respect to independent claim 7, there is no teaching or suggestion in the prior art of record to provide the recited first and third transistors includes a depletion-mode transistor, in combination with the other limitations.
With respect to independent claim 8, there is no teaching or suggestion in the prior art of record to provide the recited third transistor being a depletion mode transistor, in combination with the other limitations.
With respect to independent claim 15, there is no teaching or suggestion in the prior art of record to provide the recited third transistor being a depletion mode transistor, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825